United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3607
                                  ___________

Valerie Townes,                        *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
The May Department Stores,             * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: April 26, 2004

                                 Filed: April 29, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Valerie Townes appeals from the district court’s order1 dismissing without
prejudice her race-based discrimination action against May Department Stores (May)
for her failure to comply with discovery orders. We affirm.

     We conclude the district court did not abuse its discretion in dismissing
Townes’s complaint. See Fed. R. Civ. P. 37(b)(2)(C) (if party fails to obey order

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
entered under Fed. R. Civ. P. 26(f), court may make such order in regard to such
failure as is just, including dismissal of action); Farnsworth v. City of Kansas City,
Mo., 863 F.2d 33, 34 (8th Cir. 1988) (per curiam) (standard of review), cert. denied,
493 U.S. 820 (1989). The court ordered Townes to respond to May’s written
discovery requests and to appear for deposition, but Townes did neither; she thus
effectively prevented May from developing its case--or even learning more about
Townes’s claims beyond the facts stated in her complaint. See Keefer v. Provident
Life & Accident Ins. Co., 238 F.3d 937, 940 (8th Cir. 2001); Lorin Corp. v. Goto &
Co., 700 F.2d 1202, 1208 (8th Cir. 1983). Although Townes complains that legal
papers were mailed to appointed counsel rather than to her directly, she does not
assert that she was unaware of either court-imposed deadlines or the date of her
deposition; furthermore, Townes was specifically warned that failure to comply with
the court’s discovery order could result in dismissal of her action, cf. Aziz v. Wright,
34 F.3d 587, 589 (8th Cir. 1994) (finding willful violation of discovery-related court
order where plaintiff was warned dismissal would be consequence of continued
noncompliance), cert. denied, 513 U.S. 1090 (1995), and her action was dismissed
without prejudice, cf. Edgington v. Mo. Dep’t of Corr., 52 F.3d 777, 780 (8th Cir.
1995) (fact that dismissal of pro se complaint for noncompliance with pretrial orders
was without prejudice mitigates against finding that court abused its discretion).

       We also conclude the district court did not abuse its discretion by appointing
counsel solely for discovery. See id. (standard of review); Wiggins v. Sargent, 753
F.2d 663, 668 (8th Cir. 1985) (indigent litigant enjoys neither statutory nor
constitutional right to have counsel appointed in civil case).

      Accordingly, we affirm.
                     ______________________________




                                          -2-